DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed 9/06/22 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant’s representative argues that Shaw et al fails to teach “Shaw's QoS scheme is limited to obtaining quality information of a service associated with a single UE executing the service in the network”. However, Shaw clearly teaches wherein “The service-layer network device can determine information, such as, but not limited to, a nature and/or type of the request, the user that requested it (e.g., enterprise user, single users, group of users, family user, etc.), the device the request has been received from (e.g., device identifier and/or device type/model/make), and/or other related data” (See paragraph [0027]). “The criteria can comprise, but is not limited to, historical patterns and/or trends, user and/or network operator preferences”.  Shaw et al clearly teaches wherein the quality information is obtained from “historical patterns and or trends”.  It obvious to one with ordinary skill in the art that the historical patterns and the trends are collected by multiple users.



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. publication No. 2018/0287891 to Shaw et al.

a. 	As per claim 1, Shaw et al teaches a resource management method implemented by a network management device in a network, comprises: wherein the resource management method comprises:  obtaining a first service experience data set of a service executed by a plurality of first user terminal devices in the network (See paragraph [0040], historical patterns and or trends), wherein the first service experience data set comprises or more first pieces of first service experience data, and wherein each of the first piece indicates a service quality experience at least two of the first user terminal devices executing the service in a network (See paragraph [0027, 0040]);  obtaining first performance information about a first service quality requirement of the service (See paragraph [0042], one or more QoS levels assigned to the service can be determined); determining whether the network is capable of satisfying the first service quality requirement based on the first service experience data set, a first network data set of the network and the first performance information (See paragraph [0040], The criteria can comprise, but is not limited to, historical patterns and/or trends, user and/or network operator preferences and/or policies, application/service provider preferences, predicted traffic flows, event data, latency data); and adjusting a resource and/or a configuration of the network when the network management device determines the second network cannot to satisfy the first service quality requirement (See paragraph [0044]).

b. 	As per claim 10, Shaw et al teaches an apparatus comprising: a memory configured to store a program code, and a processor coupled to the memory and configured to execute the program code to cause the processor to be configured to obtain a first service experience data set of a service executed by a plurality of users terminal devices in a network (See paragraph [0040, 0043], historical patterns), wherein the first service experience data set comprises one or more pieces of first service experience data, and wherein each of the piece indicates a service quality experienced of at least  two of the users terminal devices executing in a network (See paragraph [0027, 0040]); obtain performance information about a first service quality requirement of the service (See paragraph [0042], one or more QoS levels assigned to the service can be determined); determine the network is capable of satisfying the first service quality requirement based on the first service experience data set, a first network data set of the network and the performance information (See paragraph [0040], The criteria can comprise, but is not limited to, historical patterns and/or trends, user and/or network operator preferences and/or policies, application/service provider preferences, predicted traffic flows, event data, latency data); and adjust a resource and/or a configuration of the network when the apparatus determines that the network data set cannot satisfy the first service quality requirement (See paragraph [0044]).

c. 	As per claim 11 Shaw et al teaches a system for resource management comprising: a network data analytics device configured to send a first service experience data set of a service executed by a plurality of first user terminal devices in a network (See paragraph [0040, 0043], historical patterns), wherein the first service experience data set comprises one or more first pieces of first service experience data (See paragraph [0036, 0040 and 0043]),  and wherein each of the first piece indicates a service quality experienced  of at least a two of the first user terminal devices executing the service in the network; (See paragraph [0027,0040]); and a network management device coupled to the network data analytics device and configured to: obtain first service experience data set from the network data analytics device (See paragraph [0042], one or more QoS levels assigned to the service can be determined); obtain first performance information about a first service quality requirement of the service (See paragraph [0040]); determine whether the network is capable of satisfying the first service quality requirement  based on the first service experience data set, a first network data set of the network, and the first performance information (See paragraph [0040], The criteria can comprise, but is not limited to, historical patterns and/or trends, user and/or network operator preferences and/or policies, application/service provider preferences, predicted traffic flows, event data, latency data)and adjust a resource and/or a configuration of the network when the network management device determines that the network cannot satisfy the first service quality requirement (See paragraph [0044]).

d. 	As per claim 19, Shaw et al teaches a resource management method sending, by a network data analytics device in a network, a first service experience data set of a service executed by a plurality of first user terminal devices to a network management device (See paragraph [0040], historical patterns), wherein the first service experience data set comprises one or more first pieces for first service experience data (See paragraph [0036, 0040 and 0043]), wherein each of the first piece indicates a service quality experienced by at least a two of the first user terminal devices executing the service in the network; (See paragraph [0027, 0040]); obtaining, by the network management device, the first service experience data set from the network data analytics device (See paragraph [0043]); obtaining, by the network management device, first performance information about a first service quality requirement of the service See paragraph [0042], one or more QoS levels assigned to the service can be determined); determining, by the network management device, whether the network is capable of satisfying the first service quality requirement based on the first service experience data set, a first network data set of the network, and the first performance information (See paragraph [0040], The criteria can comprise, but is not limited to, historical patterns and/or trends, user and/or network operator preferences and/or policies, application/service provider preferences, predicted traffic flows, event data, latency data); and adjusting, by the network management device, a resource and/or a configuration of the network when the network management device determines that the network cannot satisfy the first service quality requirement (See paragraph [0044]). 

e. 	As per claims 2, 12 and 20, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network comprises a network slice, a network slice instance, or a network slice subnet instance (See paragraph [0044]).

f. 	As per claims 3 and 13, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network management device comprises an operation administration and maintenance (OAM) network element or a network slice management function (NSMF) network element (See paragraph [0025]).  

g. 	As per claim 4, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein obtaining the first service experience data set: comprise obtaining the first service experience data set from a network data analytics device (See paragraph [0027 and 0030]).  

h. 	As per claims 5 and 14, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the first network data set comprises a device-level performance parameter of a single user terminal device in the plurality of first user terminal devices (See paragraph [0027, 0030-0033]), an interface-level performance parameter of an interface associated with the network management device (See paragraph [0031], and a network-level performance parameter, wherein the network-level performance parameter comprises an end-to-end performance parameter of the network (See paragraph [0030, 0034])  

h. 	AS per claims 6 and 15, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the first performance information indicates a first requirement on the first service experience data or a second requirement on the service quality (See paragraph [0019]).  

i. 	As per claims 7 and 16, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein each of the first service piece comprises at least one of service identification information of the service, network identification information of the network, first time information identifying a period in which the at least two user terminal experienced  the service quality, first location information identifying a location at which the at least two user terminal experienced the service quality, or proportion information of a quantity of second user terminal devices whose, satisfies a third requirement (See paragraph [0026 and 0027]).

j. 	As per claims 8 and 17, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the first network data set further comprises one or more second pieces of second network data, and wherein each of the second piece comprises at least one of network identification information of the network, second time information, second location information, network policy information for adjusting the resource and/or the configuration of the network, network device information, network interface information, or end-to-end performance information of the network (See paragraph [0026 and 0027]).  

k.	AS per claims 9 and 18, Shaw et al teaches the claimed invention as described above.  Furthermore, Shaw et al teaches wherein the network device information comprises at least one of the following identification information of the network device; information about a quantity of registered subscribers; information about a quantity of online users; resource information; performance parameter measurement information;  key performance indicator information; or association identification information, of a single user that executes the service in the network device (See paragraph [0027]).   


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 10,516853 to Wakhare et al teaches systems and methods for managing quality of service.
U.S. Publication No. 2019/0357129 to Park et al teaches method for selecting network node in wireless communication system and device therefor.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444